DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3 and 5-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “performing an organic radical based surface treatment process on the workpiece to modify an adsorption characteristic of the first material selectively relative to the second material such that the first material has a first adsorption characteristic and the second material has a second adsorption characteristic, the second adsorption characteristic being different from the first adsorption characteristic, the organic radical based surface treatment process comprising: generating one or more species in a plasma chamber; mixing one or more hydrocarbon molecules with the one or more species to create a mixture, the mixture comprising one or more organic radicals; and exposing the first material and the second material on the workpiece to the mixture in the processing chamber; and performing a deposition process on the workpiece such that a deposition material is selectively deposited on the second material relative to the first material” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. 203 layer on the copper layer selectively relative to the dielectric layer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 26, 2021